Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Patricia Marie Meade,
(O.L. File Number 7-10-40357-9),

Petitioner
v.

The Inspector General,
Department of Health and Human Services.

Docket No. C-11-834
Decision No. CR2497
Date: January 30, 2012

DECISION

Petitioner, Patricia Marie Meade, is excluded from participating in Medicare, Medicaid,
and all federal health care programs pursuant to section 1128(a)(4) of the Social Security
Act (Act) (42 U.S.C. § 1320a-7(a)(4)), effective August 18, 2011, based upon her
conviction of a felony criminal offense related to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. There is a proper basis for
exclusion. Petitioner’s exclusion for 10 years’ is mandatory pursuant to section
1128(c)(3)(G)(i) of the Act (42 U.S.C. § 1320a-7(c)(3)(G)(i)) because Petitioner was
convicted on a previous occasion of an offense for which an exclusion may be effected
under section 1128(a).

* Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (I.G.) for the Department of Health and Human Services (HHS)
notified Petitioner by letter dated July 29, 2011, that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
10 years. The I.G. advised Petitioner that she was being excluded pursuant to section
1128(a)(4) of the Act, based on her conviction in the United States District Court,
Southern District of Iowa, of a criminal offense, as defined under federal or state law,
related to the unlawful manufacture, distribution, prescription, or dispensing of a
controlled substance. The I.G. further advised Petitioner that the 10-year period of
exclusion was mandatory under section 1128(c)(3)(G)(i) of the Act because Petitioner
had been convicted of two offenses for which exclusion could be effected under section
1128(a) of the Act. The LG. cited Petitioner’s federal conviction in 2000 of conspiracy to
manufacture and attempting to manufacture methamphetamine. I.G. Exhibit (1.G. Ex.) 1.

Petitioner requested a hearing by undated letter that was postmarked September 24, 2011,
and received at the Civil Remedies Division of the Departmental Appeals Board on
September 29, 2011. The case was assigned to me for hearing and decision on
September 30, 2011. A prehearing telephone conference was convened on October 20,
2011, the substance of which is memorialized in my order of October 24, 2011. During
the prehearing conference, Petitioner waived an oral hearing, and the parties agreed that
the matter could be resolved based on the parties’ briefs and documentary evidence. I set
a briefing schedule.

The LG. filed a brief (I.G. Br.) on November 21, 2011, with I.G. Exs. 1 through 11.
Petitioner filed her brief in opposition (P. Br.) on December 22, 2011, with Petitioner’s
exhibits (P. Exs.) 1 through 8. The L.G. filed a reply brief (I.G. Reply) on January 5,
2012, with I.G. Ex. 12. No objection has been made to my consideration of I.G. Exs. 1
through 12 and P. Exs. | through 8, and they are admitted.

IL. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner with rights to an
Administrative Law Judge (ALJ) hearing and judicial review of the final action of the
HHS Secretary (Secretary). The right to hearing before an ALJ is set forth in 42 C.F.R.
§§ 1001.2007(a) and 1005.2, and the rights of both the sanctioned party and the LG. to
participate in a hearing are specified by 42 C.F.R. § 1005.3. Either or both parties may
choose to waive appearance at an oral hearing and to submit only documentary evidence
and written argument for my consideration. 42 C.F.R. § 1005.6(b)(5). In this case,
Petitioner waived an oral hearing, and the parties agreed to and have submitted only
documentary evidence and written argument for my consideration.
Pursuant to section 1128(a)(4) of the Act, the Secretary must exclude from participation
in the Medicare and Medicaid programs any individual convicted for an offense that
occurred after August 21, 1996, under federal or state law, of a criminal offense
consisting of a felony relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance. Pursuant to section 1128(i) of the Act (42 U.S.C. §
1320a-7(i)), an individual is convicted of a criminal offense when: (1) a judgment of
conviction has been entered against him or her in a federal, state, or local court whether
an appeal is pending or the record of the conviction is expunged; (2) there is a finding of
guilt by a court; (3) a plea of guilty or no contest is accepted by a court; or (4) the
individual has entered into any arrangement or program where judgment of conviction is
withheld.

Exclusion for a minimum period of five years is mandatory for any individual or entity
convicted of a criminal offense for which exclusion is required by section 1128(a) of the
Act. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)). However, if an excluded
individual has “been convicted on one previous occasion of one or more offenses for
which an exclusion may be effected,” a 10-year exclusion is mandated. Act §
1128(c)(3)(G)(i); 42 C.F.R. § 1001.102(d)(1). Pursuant to 42 C.F.R. § 1001.102(b), an
individual’s period of exclusion may be extended based on the presence of specified
aggravating factors. Only if the aggravating factors justify an exclusion of longer than
five years, however, are mitigating factors considered as a basis for reducing the period
of exclusion to no less than five years or 10 years in this case. 42 C.F.R. § 1001.102(c).
The I.G. does not cite any aggravating factors in this case and asserts that a 10-year
exclusion is mandated because Petitioner was convicted on a previous occasion of one or
more offenses for which an exclusion may be effected. Thus, I cannot consider
mitigating factors to reduce Petitioner’s period of exclusion in this case.

Petitioner bears the burden of going forward with the evidence and the burden of
persuasion on any affirmative defenses or mitigating factors. The I.G. bears the burden
on all other issues. 42 C.F.R. § 1005.15(b), (c). The burden of persuasion is judged by a
preponderance of the evidence. 42 C.F.R. §§ 1001.2007(c), 1005.15(d). Petitioner may
not obtain review of, or collaterally attack on procedural or substantive grounds, a
criminal conviction or civil judgment of a federal, state, or local court or another
government agency that is cited in this forum as the basis for exclusion. 42 C.F.R. §
1001.2007(d).

B. Issue
The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and

Whether the length of the exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing is timely, and I have jurisdiction.

2. There is a basis to exclude Petitioner pursuant to section 1128(a)(4)
of the Act.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction.

The LG. cites section 1128(a)(4) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION.-The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

... (4) FELONY CONVICTION RELATING TO
CONTROLLED SUBSTANCE.—Any individual or
entity that has been convicted for an offense which
occurred after the date of the enactment of the Health
Insurance Portability and Accountability Act of 1996,
under Federal or State law, of a criminal offense
consisting of a felony relating to the unlawful
manufacture, distribution, prescription, or dispensing
of a controlled substance.

The statute requires that the Secretary exclude from participation in Medicare or
Medicaid any individual or entity: (1) convicted of a felony criminal offense under
federal or state law; (2) where the offense occurred after August 21, 1996, the date of
enactment of the Health Insurance Portability and Accountability Act of 1996; and (3) the
criminal offense relates to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.

There is a basis for Petitioner’s exclusion. Petitioner does not dispute that: on March 27,
2008, her guilty plea to one count of distribution on about April 16, 2007 of at least five
grams of methamphetamine, a controlled substance, was accepted by the United States
District Court, Southern District of lowa; that a judgment of conviction and sentence was

entered by the court on April 23, 2010; or that the offense of which she was convicted
was a felony. There is no dispute that the acceptance of Petitioner’s guilty plea and the
entry of a judgment of conviction was a conviction within the meaning of section 1128(i)
of the Act. I.G. Exs. 2-6; P. Ex. 8; P. Br. at 2.

I conclude that the elements of section 1128(a)(4) of the Act are satisfied, and
Petitioner’s exclusion is required.

3. Pursuant to section 1128(c)(3)(G)(i) of the Act, a 10-year period of
exclusion is mandatory.

4. A 10-year period of exclusion is not unreasonable in this case as a
matter of law. Act § 1128(c)(3)(G)(i).

Congress requires that an individual or entity excluded pursuant to section 1128(a) of the
Act be excluded for no fewer than five years. Act § 1128(c)(3)(B). Congress also
requires that an individual who is excluded pursuant to section 1128(a) of the Act be
excluded for 10 years if the individual has a prior conviction for an offense that would
trigger exclusion under section 1128(a). Act § 1128(c)(3)(G)(i). Petitioner does not
dispute that she was previously convicted on May 22, 2000 in the United States District
Court, Northern District of Iowa, of the felony offense of conspiracy to manufacture and
attempt to manufacture methamphetamine in June 1999. I.G. Ex. 7-10; P. Br. at 2.
Accordingly, her exclusion for 10 years is mandated by Congress and not unreasonable as
a matter of law.

Petitioner argues that a 10-year period of exclusion is unreasonable. P. Br. at 2, 5.
Petitioner urges me to consider that: she has suffered from the disease of addiction and
has a family history of addiction; she has been in recovery for four years and participated
successfully in a drug abuse program while incarcerated; it is unfair to exclude her for 10
years because her first conviction occurred 11 years ago; her criminal offenses were
committed while she was “active in [her] addiction”; her drug convictions had nothing to
do with theft or fraud; she has been a registered nurse for over 25 years and has been a
good nurse and mother; her only career has been nursing and she needs to work as a
nurse to support herself and her children; she assisted federal and local authorities in the
investigation and prosecution of other individuals and was granted a sentence reduction
due to her assistance; and she has been able to retain her nursing license. P. Br. I have
no authority to reduce Petitioner’s period of exclusion based on any of her arguments.
The LG. has not cited any aggravating factors to extend Petitioner’s period of exclusion
beyond the minimum required by law, and I have no authority to reduce the period of
exclusion below 10 years. 42 C.F.R. §§ 1001.102(c) and (d), 1005.4.

Petitioner also argues that the effective date of her exclusion is unfair, in that it should
have begun on March 27, 2008, the date her guilty plea was accepted. Petitioner’s
argument is unavailing. I have no authority to review the timeliness of the I.G.’s
imposition of the exclusion or to adjust the effective date of the exclusion. Randall Dean
Hopp, DAB No. 2166, at 2-4 (2008).

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participating in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of 10
years effective August 18, 2011.

/s/
Keith W. Sickendick
Administrative Law Judge

